Citation Nr: 1531910	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-20 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Thereafter, the Board denied the issue of entitlement to service connection for PTSD in a December 2014 decision and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In doing so, the Board concluded that the March 2013 VA medical examination and opinion required an addendum to address whether it was at least as likely as not that the Veteran's diagnosed depression was related to in-service treatment for nervousness.  The examiner was expressly advised to provide a rationale in support of conclusions rendered.  The claim was then to be readjudicated.  An addendum opinion was obtained in February 2015, and, as discussed below, the examiner provided a thorough rationale for her conclusion.  A Supplemental Statement of the Case was provided in March 2015.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Also, the Veteran appeared at a video hearing with the undersigned in July 2013.  A transcript is of record.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder other than PTSD that is related to active service. 
CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran initially filed a claim for service connection for PTSD based on his experiences while serving in Vietnam.  However, the evidence shows that rather than being diagnosed with PTSD, the Veteran has a current diagnosis of dysthymic disorder/depression.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Turning to the evidence of record, service treatment records show the Veteran was treated for "nervous problems" in 1971.  He was provided medication to use as needed (Librium 10 mg).  Remaining treatment records are absent any further complaint of nervousness or any other psychiatric symptoms.  At the October 1970 separation examination, there was not a finding of any psychiatric condition.  

After separating from service, the Veteran did not seek psychiatric treatment until approximately 2011.  Prior to that time, he did not have any suicide attempts or psychiatric hospitalizations.  Indeed, when he established care with VA in 2007, the Veteran denied depression while providing his medical history.  In 2009, he had a positive screening for depression.  In May 2011 VA treatment records show the Veteran was seen for clarification regarding symptoms of PTSD and depression.  He was diagnosed with dysthymic disorder, rather than PTSD.

In March 2013, the Veteran received primary care treatment identifying depression and possible PTSD.  The Veteran had previously been taking citalopram and hydroxyzine, but he stopped taking them because he "felt he no longer needed them."  Indeed, June 2011, December 2011, June 2012, and December 2012 records show the Veteran reported that he was "doing well" and had stopped taking his medications.  However, at the March 2013 appointment, the Veteran indicated that he wanted to restart the medication, and he was provided a new prescription.  

Also in March 2013, the Veteran underwent a VA psychiatric examination.  The Veteran described three stressor events that he believed contributed to a diagnosis of PTSD.  However, the psychologist indicated that the Veteran exhibited moderate symptoms of depression and did not meet the criteria for a diagnosis of PTSD.  The examiner indicated that while the Veteran was being treated for depression, he was not yet benefiting from the medication.  The examiner concluded that the Veteran's depression symptoms were not related to, caused by, or the result of military service.

An addendum opinion was obtained in February 2015 in order to provide a rationale for the examiner's conclusion in the March 2013 VA psychiatric examination report and specifically address the Veteran's 1971 report of nervousness.  The examiner explained that the Veteran's claims file was reviewed, including the March 2013 report documenting the Veteran's alleged in-service stressors and the service treatment records.  The examiner opined that the Veteran's depression was less likely than not related to his complaints of "nervous problems" during active service.  She explained that the Veteran's service treatment records reflected no further symptoms or response to treatment for his nervous problems and that the Veteran did not have any documented psychiatric condition at separation.  She stated that the Veteran did not receive treatment for almost forty years after service.

The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and, together, the March 2013 VA medical opinion and February 2015 addendum are probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, the evidence does not show that the Veteran's acquired psychiatric disorder other than PTSD is related to service.  

Although service treatment records note a single report of "nervous problems," the remaining records are absent any psychiatric symptoms, and the Veteran was not found to have any psychiatric abnormalities at separation.  Moreover, the March 2013 opinion and February 2015 addendum provide probative evidence against a nexus between the Veteran's currently diagnosed dysthymic disorder/depression and active service.  The examiner documented the Veteran's reported in-service experiences and symptoms but still found that the Veteran's current acquired psychiatric disorder other than PTSD was less likely than not due to service.

While a lack of post-service treatment is not necessarily dispositive, it is important to note that the evidence does not indicate the Veteran had any chronic nervousness - or other psychiatric complaint - following the 1971 treatment.  Not only were such symptoms not shown at separation, but when the Veteran filed his initial claims with VA in 1972, he did not claim or report any psychiatric symptoms.  Since he showed that he did know how to file a claim with VA if he felt he had a disability because of his service, the fact that he did not complain of psychiatric symptoms in late 1972 suggests that he was not experiencing any chronic problems.  Then, when he established care with VA in 2007, he reported having had flashbacks after his return from Vietnam, but those had resolved, and he denied having any depression.  Therefore, there is a lack of relevant post-service treatment for 40 years, but also evidence weighing against the Veteran having any chronic psychiatric symptoms during that time period.

The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability and differentiating between psychiatric diagnoses involve complex medical issues that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board acknowledges the representative's assertion in the June 2015 brief that the Veteran was misdiagnosed as reflected by the inability of the Veteran's physicians to "get his symptoms under control."  In this regard, the Board emphasizes that the Veteran has a diagnosis of an acquired psychiatric disorder other than PTSD -whether that be depression or dysthymic disorder -for the purposes of establishing a current disability in the context of a service connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, while the Veteran's lack of response to treatment is certainly unfortunate, for the purposes of establishing service connection, the Veteran has a diagnosis of a psychiatric disorder other than PTSD, which satisfies the first element of service connection, despite whether symptoms are under control or not.  

In conclusion, Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, VA treatment records, statements in support of the claim by the Veteran and his representative, and a psychiatric examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran testified that he could not understand the March 2013 examiner well because she would mumble under her breath.  He also asserted the examiner seemed to be "mad" at him.  In a June 2015 brief, the Veteran's representative also argued that the February 2015 addendum was inadequate because it did not "empirically separate" the Veteran's nervousness from his currently diagnosed dysthymic disorder.  

However, the Board finds that, together, the examination and addendum are adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Indeed, there is no indication that the Veteran's statements were inaccurately reported, nor has the Veteran made such an allegation.  Instead, the Veteran identified some communication challenges and criticized the demeanor of the examiner.  Regarding the representative's assertion related to the adequacy of the addendum, the examiner was asked to opine as to the relationship between a currently diagnosed psychiatric disorder other than PTSD and active service, not to empirically distinguish between the Veteran's in-service nervousness from his currently diagnosed dysthymic disorder/depression.  In other words, the examiner satisfied the remand directives by addressing the third required element of service connection.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in July 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


